     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 1 of 11 Page ID #:1



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
6    Asset Forfeiture Section
          Federal Courthouse, 14th Floor
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
9         E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,                No. 2:19-CV-00321

16              Plaintiff,                    VERIFIED COMPLAINT FOR FORFEITURE

17                    v.                      21 U.S.C. § 881(a)(6)

18   $63,020.00 IN U.S. CURRENCY,             [DEA]

19              Defendant.

20

21
           Plaintiff United States of America brings this claim against
22
     defendant $63,020.00 in U.S. Currency, and alleges as follows:
23
                                JURISDICTION AND VENUE
24
           1.   This is an in rem civil forfeiture action brought pursuant
25
     to 21 U.S.C. § 881(a)(6).
26
           2.   This Court has jurisdiction over the matter pursuant to
27
     28 U.S.C. §§ 1345 and 1355.
28
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 2 of 11 Page ID #:2



1          3.   Venue lies in this district pursuant to 28 U.S.C.

2    § 1395(b).

3                                 PERSONS AND ENTITIES

4          4.   The plaintiff in this action is the United States of

5    America.

6          5.   The defendant in this action is $63,020.00 in U.S. Currency

7    (the “defendant currency”) and consists of $33,000.00 seized from

8    Julanna Hanson and $30,020.00 seized from Keith Williams by law

9    enforcement officers on or about August 6, 2018, at Los Angeles

10   International Airport (also known as “LAX”) located at One World Way,

11   Los Angeles, California 90045.

12         6.   The defendant currency is currently in the custody of the

13   United States Marshals Service in this District, where it will remain

14   subject to this Court’s jurisdiction during the pendency of this

15   action.

16         7.   The interests of Hanson and Williams may be adversely

17   affected by these proceedings.

18                           FACTS SUPPORTING FORFEITURE

19         8.   On August 6, 2018, Drug Enforcement Administration (“DEA”)/

20   LAX Group 3 1 officers received information that Williams and Hanson

21   were traveling on American Airlines flight number 331 from New York,

22   which is a known consumer city for narcotics to Los Angeles, which is

23   a known source city where narcotics can be purchased.           Officers

24   learned that law enforcement officers in New York had discovered that

25   Williams and Hanson were traveling together from New York, Hanson was

26
          1 DEA/LAX Group 3 is a task force comprised of DEA special
27   agents, Los Angeles County Sheriff Department deputies and
     detectives, Los Angeles Police Department officers and Los Angeles
28   Airport officers (collectively referred to herein as “officers”).

                                             2
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 3 of 11 Page ID #:3



1    carrying a large amount of currency and Hanson had claimed to the New

2    York officers that she was carrying the funds because she was a car

3    dealer.

4          9.    When Williams and Hanson arrived in Los Angeles and exited

5    their flight, officers spoke to them.

6    Officer Discussions With Williams

7          10.   Officers approached Williams in the terminal and identified

8    themselves.    In response to inquiries from officers, Williams stated

9    that he lived in New York, had traveled from New York to Los Angeles

10   using a one-way ticket he had purchased and did not know when he

11   would return to New York.      Narcotic proceeds couriers often purchase

12   one-way tickets shortly before their travel because they do not know

13   when they will travel or when they will return after having delivered

14   the narcotic proceeds.      In addition, Williams stated that he had

15   traveled with Hanson, whom Williams identified to officers as his

16   (Williams’) business partner.

17         11.   While in the terminal, Williams also told officers that he

18   was carrying $30,000.00 and planned to purchase a car that he

19   intended to resell in New York.       In addition, Williams stated that he

20   intended to purchase a Honda Civic from a dealership in North

21   Hollywood, California, but also told officers that he had no specific

22   car in mind and had no solid plans to purchase a vehicle.           Also,

23   Williams stated that Hanson also had money in her possession, but

24   that the funds Hanson was carrying belonged to her.

25         12.   Williams accompanied officers to the DEA/LAX Group 3

26   office, where Williams and officers continued their discussions.

27   While there, officers looked inside Williams’ bags and found

28   $30,020.00 of the defendant currency, including three large bundles


                                             3
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 4 of 11 Page ID #:4



1    of currency situated in Williams’ large blue bag and one smaller

2    bundle of currency situated in Williams’ small black bag.           Williams

3    stated that the three larger bundles of currency contained $10,000.00

4    in each bundle (i.e., a total of $30,000.00) while the smaller bundle

5    contained $3,000.00.     However, officers found a total of $30,020.00,

6    and not $33,000.00, inside Williams’ bags.

7          13.   At this point, Williams proceeded to tell officers a

8    different story regarding the purpose to which the funds he was

9    carrying would be put.      Williams now told officers that he had

10   traveled to Los Angeles to meet with and give $10,000.00 of the funds

11   Williams was carrying to someone named Keith Middleton, for purposes

12   of something Williams called credit repair.         According to Williams,

13   Williams owed Middleton $50,000.00, had previously wired $20,000.00

14   to Middleton (and to prove this Williams showed officers a picture on

15   Williams’ cellular telephone reflecting a $20,000.00 wire transfer to

16   KM Legal Power LLC) and intended to give $10,000.00 of the funds he

17   was carrying to Middleton.      After the $10,000.00 was paid, Williams

18   stated he would still owe Middleton $20,000.00 (i.e., $50,000.00 less

19   the $20,000.00 wire transfer and the $10,000.00 hand-delivered

20   payment).    In addition, Williams claimed that after the $50,000.00

21   debt was paid in full, Williams would have access to a one million

22   dollar credit line.

23         14.   However, if Williams had in fact previously wire

24   transferred $20,000.00 to Middleton to pay down a debt, it would be

25   unreasonable for Williams to attempt to personally transport cash

26   from New York to Los Angeles for delivery to Middleton, in light of

27   the risk of loss of those funds by theft or otherwise while being

28   transported.    As he had done in the past, Williams could have wired


                                             4
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 5 of 11 Page ID #:5



1    rather than carried those funds, in order to transmit them more

2    safely and quickly to Middleton.       Accordingly, Williams’ statement

3    that he intended to hand-deliver those funds to Middleton is

4    indicative of narcotic trafficking activity.

5          15.   As to the balance of the funds Williams had been carrying,

6    Williams stated that he intended to use those funds to purchase a

7    vehicle, and again mentioned a Honda Civic, which he (Williams) could

8    resell for profit.     Notwithstanding this story, Williams stated that

9    he had been in the business of selling cars for approximately 17 to

10   18 years, yet nevertheless had to admit to officers that he

11   (Williams) had never previously purchased a vehicle in California.

12         16.   Williams also told officers that he had made approximately

13   $60,000.00 to $70,000.00 in 2017.       Despite claiming to have allegedly

14   made this income in 2017, Williams also told officers that he had not

15   filed any tax returns in 2017.       In addition, Williams told officers

16   that the funds he was carrying did not come from a bank account and

17   that he liked to keep his money in cash.         Also, Williams told

18   officers that the balance in one of Williams’ two bank accounts was

19   $400,000.00, but when Williams called the bank on speakerphone in

20   officers’ presence, the bank stated that the account’s current

21   balance was $4,000.00 (and not $400,000.00) and had been

22   approximately $150,000.00 the preceding day.         When officers asked

23   Williams what happened to the money withdrawn from the account,

24   Williams stated that he had written checks to his investors but did

25   not elaborate further.

26         17.   In addition to the other narcotic trafficking indicators

27   above, the $30,020.00 found on Williams was in denominations

28   consistent with narcotic trafficking and consisted of 1,461 twenty


                                             5
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 6 of 11 Page ID #:6



1    dollar bills, 12 fifty dollar bills, and 2 one hundred dollar bills.

2    Officer Discussions With Hanson

3          18.   Officers approached Hanson in the terminal and identified

4    themselves.    In response to inquiries from officers, Hanson told

5    officers, like Williams had advised officers, that she had traveled

6    with Williams on a one-way ticket purchased for her by Williams the

7    preceding day.    In addition, Hanson stated that she was traveling to

8    California to attend a vehicle auction in Anaheim, yet Hanson could

9    not identify for officers a point of contact at the auction or any

10   particular vehicle she intended to purchase.

11         19.   Also, Hanson stated that she had no reservations for

12   lodging or transportation in Los Angeles, and the lack of lodging and

13   transportation in the city to which a courier is traveling is common

14   for persons engaged in narcotic trafficking activity.           Hanson also

15   told officers she had approximately $30,000.00 (but officers found

16   $33,000.00 in her possession), which funds Hanson stated was all hers

17   and she was not carrying for Williams or anyone else.           In addition,

18   Hanson showed officers several bundles of currency that were inside a

19   black plastic bag in Hanson’s purse.

20         20.   Hanson accompanied officers to the DEA/LAX Group 3 office,

21   where Hanson and officers continued their discussions.           Officers

22   removed the currency from Hanson’s purse and observed that the

23   majority of the funds inside the black bag were wrapped and rubber-

24   banded while the remaining funds outside the black bag were loose

25   inside the purse.     This is consistent with drug trafficking, in that

26   bundling and rubber-banding currency is a drug trafficking indicator

27   while the separation of rubber-banded, bundled currency from other

28   money reflects that the separated non-bundled currency is often the


                                             6
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 7 of 11 Page ID #:7



1    payment for a drug trafficking courier’s services while the rubber-

2    banded, bundled cash/narcotic proceeds is to be given by the

3    narcotics courier to a third party by the courier.

4          21.   During her conversation with officers in the DEA/LAX Group

5    3 office, Hanson also told officers the following.          Hanson claimed to

6    be the owner or co-owner of two car dealership businesses, with one

7    of those businesses named Bonnies and located in New York while the

8    other was named Assetz, co-owned with her brother Tremayne Hansen,

9    and the business Hanson claimed to be representing on her current Los

10   Angeles trip for the purpose of attending a daily automobile auction

11   at Manheim in Anaheim, California.          However, Hanson was unable to

12   provide officers with any business cards, dealer licenses or websites

13   pertaining to either of the two aforementioned businesses Hanson

14   identified.

15         22.   Hanson also told officers that she wanted to come to

16   California to purchase cars because cars were cheaper in California.

17   In addition, Hanson stated that if she found a car in California to

18   purchase, she intended to have a transport service, at a cost of

19   anywhere between $800.00 and $2,000.00, deliver the vehicle to New

20   York.

21         23.   In addition, Hanson changed her story as to whom the funds

22   belonged.    While she stated at the terminal that all the funds

23   belonged to her, Hanson now told officers a different story.            Now,

24   Hanson stated that only approximately $15,000.00 of the funds were

25   hers while the remainder of the funds she was transporting had been

26   given to her from Assetz customers as cash deposits to purchase cars

27   or parts.    However, Hanson was unable to provide officers with any

28   receipts reflecting these alleged customer deposits, and provided


                                             7
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 8 of 11 Page ID #:8



1    vague answers when officers questioned Hanson further regarding the

2    alleged customer deposits.

3          24.   Hanson told officers that she had bundled the currency that

4    she was carrying, including sorting the currency and placing rubber

5    bands around the bundles.      In addition, Hanson stated that the funds

6    Williams was carrying belonged to him and she (Hanson) had nothing to

7    do with those funds.     However, officers compared the funds they found

8    on Hanson to the currency seized from Williams, and noted they were

9    packaged in exactly the same way, despite the fact that Hanson told

10   officers she was not involved in any manner with the funds Williams

11   had transported to Los Angeles.

12         25.   In addition to the other narcotic trafficking indicators

13   above, the $33,000.00 found on Williams was in denominations

14   consistent with narcotic trafficking and consisted of 1,645 twenty

15   dollar bills, 9 ten dollar bills, and 2 five dollar bills.

16         26.   In addition, a trained, state-certified narcotic detection

17   canine alerted to the defendant currency, which signifies that the

18   defendant currency had recently been in close proximity to narcotics

19   at the time of the alert.      As of the alerts, the canine had received

20   approximately 1,125 of hours of training in the detection of

21   narcotics (including cocaine, methamphetamine, heroin, marijuana and

22   opium) for which the canine is trained (including training which has

23   occurred after the canine’s initial certification in 2012), and the

24   canine alerts to the scent of narcotics for which the canine is

25   trained.    The canine’s training has included routinely checking both

26   circulated and uncirculated United States currency and the canine

27   does not alert to uncirculated currency, in order to ensure that the

28   canine does not alert to the actual odor of currency itself but


                                             8
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 9 of 11 Page ID #:9



1    instead to the odor of controlled substances on the currency. Since

2    the canine’s initial certification, the canine has been responsible

3    for the location and seizure of narcotics for which the canine is

4    trained and sums of United States currency.

5          27.   Based on the above, plaintiff alleges that the defendant

6    currency represents or is traceable to proceeds of illegal narcotic

7    trafficking or was intended to be used in one or more exchanges for a

8    controlled substance or listed chemical, in violation of 21 U.S.C.

9    § 841 et seq.    The defendant currency is therefore subject to

10   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

11         WHEREFORE, plaintiff United States of America prays:

12         (a)   that due process issue to enforce the forfeiture of the

13   defendant currency;

14         (b)   that due notice be given to all interested parties to

15   appear and show cause why forfeiture should not be decreed;

16         (c)   that this Court decree forfeiture of the defendant currency

17   to the United States of America for disposition according to law; and

18

19

20

21

22

23

24

25

26

27

28


                                             9
     Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 10 of 11 Page ID #:10



1           (d)   for such other and further relief as this Court may deem

2     just and proper, together with the costs and disbursements of this

3     action.

4      DATED: January 14, 2019             NICOLA T. HANNA
                                           United States Attorney
5                                          LAWRENCE S. MIDDLETON
                                           Assistant United States Attorney
6                                          Chief, Criminal Division
                                           STEVEN R. WELK
7                                          Assistant United States Attorney
                                           Chief, Asset Forfeiture Division
8

9                                            /s/ Brent A. Whittlesey___
                                           BRENT A. WHITTLESEY
10                                         Assistant United States Attorney
                                           Asset Forfeiture Section
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             10
Case 2:19-cv-00321-ODW-JC Document 1 Filed 01/15/19 Page 11 of 11 Page ID #:11
